Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks filed on 8/12/2022, no claims were cancelled; claims 1, 8, and 15 were amended; no new claims was/were added. As a result, claims 1-20 are pending, of which claims 1, 8, and 15 are in independent form.

Response to Remarks
Applicant’s argument in pages 9-10 have been considered carefully and respectfully but are moot, in view of a further search a new ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pondicherry et al. (US 2020/0111023 A1) hereinafter Pondicherry, in view of Lau et al. (US 2020/0296186 A1) hereinafter Lau. 

As to claim 1, Pondicherry teaches a method, by a processor, for providing real-time data classification in a computing environment (see Fig. 4 and para. [0043] “…the domain-specific document 150 … can be received automatically via a tool, e.g., the regulatory radar,…”; see also para. [0044] “At 408, the section identifier 140 classifies various portions of the regulatory text document under various domain-specific heading based on the training provided to the section classification model 142…”), comprising:
	classifying the data according to contextual classification criteria applied to contextual information derived in real time from the data (see Fig. 4 step 408 and para. [0044]).
	Pondicherry does not explicitly teach but Lau teaches “deriving, in real time, contextual information as data is received, wherein the contextual information is derived from examining geographical location information from which the data is being received irrespective of whether the geographical location information is in content of the data itself” (see para. [0027] “Network operators (e.g., MNOs) have access to large amount of network intelligence data 106 collected at different time slice and locations, which can be utilized to extract important correlations in the sensor data and generate output data 108 in real time. As an example, the network intelligence data 106 can comprise historical data collected during a defined time period and/or within defined geographical regions. Accordingly, the localized self-learning network 102 can determine a localized policy/rule that is appropriate for sensor data collected within a specific area and utilize historically collected network information that is learned and stored within the “layered” network 102 to generate output data 108. In one aspect, the localized self-learning network 102 can comprise multiple layers with pre-defined “object nodes” that can be customized according to a customer's requirements/preferences. As an example, output data 108 can be a classification or category, or an object node of the network 102.”; It is noted that the data location of the IoT device is used to select localized policy/rule that is appropriate for the data collected within a specific area.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pondicherry and Lau before him or her, to modify the scheme of Pondicherry by including Lau. The suggestion/motivation for doing so would have been to provides an efficient and/or low-latency approach to extract intelligence (e.g., information likely to be desired by a customer, likely to be of interest to a customer, etc.) from the received data and be able to process it in real time, as briefly discussed in Lau para. [0044].

Claims 8 and 15 include similar limitation as claim 1 and is rejected under the same rationale as claim 1.
As to claims 2, 9, 16, in view of claims 1, 8, 15, respectively, Pondicherry teaches learning the contextual information from the data received from a user using a machine learning operation (see para. [0046] and Fig. 1 for AI-based regulatory data processing system 100), wherein the data is structured data, unstructured data, or a combination thereof (see para. [0043], e.g., domain specific document 150).

As to claims 3, 10, 17, in view of claims 1, 8, and 15, respectively, Pondicherry teaches analyzing the contextual information to determine those of the contextual classification criteria applicable for classifying the data (see para. [0046] “The domain specific document is analyzed to extract the linguistic features from the text at 606”).

As to claims 4, 11, in view of claims 1, 8, respectively, Pondicherry teaches wherein classifying data according to contextual classification criteria applied to contextual information further includes applying legal, ethical, moral, or jurisdictional ones of the contextual classification criteria in view of the contextual information (see para.[0028] and [0045] for regulatory text corpus 190).

As to claims 5, 12, in view of claim 1, and 8, respectively, Pondicherry teaches wherein classifying data according to contextual classification criteria applied to contextual information further includes applying data security policies, rules, regulations, or a combination thereof relating to user criteria, data types and formats, data ownership, or a combination thereof (see para. [0022], e.g., identify the users who are responsible for implementing the actions and update them…”)

As to claim 6, 13, 19, in view of claims 1, 8, and 15, respectively, Pondicherry teaches further including:

defining the contextual classification criteria to include one or more legal, ethical, moral, or jurisdictional data security policies, rules, regulations, or a combination thereof (see para. [0028] and [0045]); or

defining the contextual classification criteria to include data security policies, rules, regulations, or a combination thereof relating to user criteria, data types and formats, data ownership, or a combination thereof (see para. [0022]).

As to claims 7, 14, and 20, in view of claims 1, 8, 15, respectively, Pondicherry teaches further including verifying the classified data is appropriately classified according to a selected combination of the contextual classification criteria based on the contextual information, wherein inappropriately classified data is reclassified based on one or more combinations of the contextual classification criteria (see Fig. 6, step 612 “Extract and classify entities”).

















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/PRIMARY Examiner, Art Unit 2497